PER CURIAM.
Willie Jones appeals the final judgment dissolving his marriage to Carolyn Jones. His dispute concerns an order setting aside a settlement agreement which was reached at mediation. Based on a review of the docket sheet, it appears the former wife filed a motion seeking to set aside the settlement agreement. The final judgment reflects that the trial court granted the motion based on “intentional non-disclosure of his retirement account and the associated value.”
The lack of a record or substitute as provided under Florida Rule of Appellate Procedure 9.200(b)(4) is fatal to this appeal. See Mayfield v. Mayfield, 929 So.2d 671 (Fla. 5th DCA 2006). Accordingly, we affirm.
AFFIRMED.
ORFINGER, C.J., COHEN and JACOBUS, JJ., concur.